District of Columbia
                                Court of Appeals
No. 15-FM-429
                                                                   JUL - 7 2016
JAMES DAVID SPELLMAN,
                                   Appellant,

       v.                                                      DRB-2765-13

JOSEPH BOLAND, PERSONAL REPRESENTATIVE OF
     THE ESTATE OF MICHAEL JOSEPH KELLY,
                        Appellee.


                           On Appeal from the Superior Court
                               of the District of Columbia


       BEFORE: BLACKBURNE-RIGSBY, EASTERLY, and MCLEESE; Associate Judges.


                                    JUDGMENT


               This case came to be heard on the transcript of record and the briefs filed,
and was argued by counsel. On consideration whereof, and for the reasons set forth in
the opinion filed this date, it is now hereby

              ORDERED and ADJUDGED that the judgment of the Superior Court is
reversed, and the case is remanded for further proceedings.

                                          For the Court:




Dated: July 7, 2016.

Opinion by Associate Judge Roy W. McLeese.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


            DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 15-FM-429                       7/7/16



                      JAMES DAVID SPELLMAN, APPELLANT,
                                        v.
JOSEPH BOLAND, PERSONAL REPRESENTATIVE OF THE ESTATE OF MICHAEL JOSEPH
                          KELLY, APPELLEE.


                       On Appeal from the Superior Court
                          of the District of Columbia
                                (DRB-2765-13)

                       (Hon. Judith A. Smith, Trial Judge)

(Argued May 5, 2016                                          Decided July 7, 2016)


      Ugo Colella for appellant.

      Darryl A. Feldman, with whom Rebecca C. Shankman was on the brief, for
appellee.

      Before BLACKBURNE-RIGSBY, EASTERLY, and MCLEESE, Associate Judges.

      MCLEESE, Associate Judge:        Appellant James David Spellman filed a

petition in Superior Court seeking a declaration affirming the existence of a

common-law marriage between Mr. Spellman and his late partner, Michael Joseph
                                         2

Kelly. Mr. Spellman appeals from the trial court’s order dismissing the petition for

lack of personal jurisdiction over appellee Joseph Boland, in his capacity as

personal representative of Mr. Kelly’s estate. We conclude that the Superior Court

has personal jurisdiction over Mr. Boland. We therefore reverse and remand for

further proceedings.



                                         I.



      Although there are factual disputes between the parties as to Mr. Kelly’s

connections to the District of Columbia, the trial court found the following facts

that appear to be undisputed in this court. In the fall of 1993, Mr. Spellman and

Mr. Kelly, who both lived in the District, met and began dating. In 1998, the two

decided to live together and to hold themselves out as partners. Although Mr.

Spellman and Mr. Kelly primarily resided at Mr. Spellman’s residence in the

District, Mr. Kelly also owned a home in Delaware, where he and Mr. Spellman

stayed on the weekends and during the summer. Mr. Kelly worked in the District

until 2006, when he retired and began spending more of his time at his Delaware

home. After 2006, Mr. Kelly did some consulting work in the District for several

years, and he continued to travel to the District and to spend time there with Mr.

Spellman. Throughout the period from 1998 to 2013, Mr. Kelly and Mr. Spellman
                                           3

co-hosted social events in the District, sent joint holiday cards from Mr.

Spellman’s address in the District, and attended book clubs, the opera, and the

theater together in the District. Mr. Kelly was diagnosed with cancer in December

2012 and passed away two months later.



      Mr. Boland, Mr. Kelly’s brother-in-law, filed a petition in Delaware to

probate Mr. Kelly’s estate. Mr. Boland was appointed personal representative of

the estate. Once the probate matter was opened, Mr. Spellman filed a claim for a

spousal allowance. Mr. Boland rejected Mr. Spellman’s claim on the ground that

there was no documentation of a marriage between Mr. Spellman and Mr. Kelly

that would be recognized under Delaware law. Mr. Spellman filed a petition in the

District seeking a declaration that he and Mr. Kelly had entered into a

common-law marriage. Mr. Boland filed a motion to dismiss for lack of personal

jurisdiction. In opposition, Mr. Spellman argued that the trial court had personal

jurisdiction under a number of provisions, including D.C. Code § 13-423 (a)(7)(E)

(2012 Repl.), which gives the Superior Court personal jurisdiction with respect to

claims for relief arising from a person’s “marital . . . relationship in the District of

Columbia,” as long as “there is any basis consistent with the United States

Constitution for the exercise of personal jurisdiction.” The trial court held an

evidentiary hearing on the motion. At the hearing, somewhat conflicting evidence
                                          4

was presented about Mr. Kelly’s ties to the District and to Delaware. The trial

court granted Mr. Boland’s motion to dismiss, rejecting several of Mr. Spellman’s

jurisdictional arguments but without addressing whether the trial court had

personal jurisdiction under section 13-423 (a)(7)(E).



                                         II.



      Mr. Spellman argues that the trial court erred in concluding that it lacked

personal jurisdiction. We review de novo whether, on the undisputed facts, the

trial court had personal jurisdiction. See generally, e.g., Holder v. Haarmann &

Reimer Corp., 779 A.2d 264, 269 (D.C. 2001). We conclude that the trial court did

have personal jurisdiction.



      Although Mr. Boland is named as the defendant in his capacity as personal

representative of Mr. Kelly’s estate, the parties correctly agree that the relevant

inquiry is whether the Superior Court could properly have exercised personal

jurisdiction over Mr. Kelly himself. See D.C. Code § 13-421 (2012 Repl.) (for

purposes of determining personal jurisdiction, “person” includes “an individual, his

executor, administrator, or other personal representative”); see also, e.g., Willis v.

Willis, 211 U.S. App. D.C. 103, 105, 655 F.2d 1333, 1335 (1981) (executor “was
                                          5

subject to the court’s jurisdiction to the same extent that [decedent] would have

been”) (citing D.C. Code § 13-421 (1973)).



      Mr. Spellman claims that a marital relationship arose in the District between

Mr. Spellman and Mr. Kelly. Mr. Spellman argues, and Mr. Boland does not

dispute, that under section 13-423 (a)(7)(E) the Superior Court would have had

personal jurisdiction over Mr. Kelly to determine that claim as long as the exercise

of such jurisdiction would be consistent with the Due Process Clause of the United

States Constitution.    Mr. Boland argues only that the exercise of personal

jurisdiction over Mr. Kelly would be inconsistent with the Constitution.        We

conclude to the contrary and therefore rule as a matter of law that the Superior

Court has personal jurisdiction in this case.



      In determining whether an exercise of personal jurisdiction over Mr. Kelly

would be permissible under the Due Process Clause, we consider whether Mr.

Kelly had sufficient “minimum contacts” with the District, so that exercising

personal jurisdiction over Mr. Kelly “would not offend traditional notions of fair

play and substantial justice.” Daley v. Alpha Kappa Alpha Sorority, Inc., 26 A.3d
723, 727 (D.C. 2011) (internal quotation marks omitted). “[T]he critical issue is

whether the individual’s conduct and connection with the forum state are such that
                                          6

he should reasonably anticipate being haled into court there.” Family Fed’n for

World Peace v. Hyun Jin Moon, 129 A.3d 234, 242 (D.C. 2015) (internal quotation

marks omitted); see also, e.g., Shoppers Food Warehouse v. Moreno, 746 A.2d
320, 329 (D.C. 2000) (en banc) (jurisdictional inquiry focuses on “the relationship

among the defendant, the forum[,] and the litigation”) (internal quotation marks

omitted).



      The undisputed facts show that Mr. Kelly maintained substantial contacts

with the District. Mr. Kelly owned a home in the District until 1998, when he

moved in with Mr. Spellman at Mr. Spellman’s home in the District. From 1998 to

2006, Mr. Spellman and Mr. Kelly shared a residence in the District and held

themselves out as partners. Mr. Kelly lived and worked in the District until 2006,

when he retired. Although Mr. Kelly began spending more of his time in Delaware

after his retirement, Mr. Kelly’s contacts with the District continued up to his death

in 2013. During the period from 2006 to 2012, Mr. Kelly and Mr. Spellman

continued to co-host social events in the District, send joint holiday cards from Mr.

Spellman’s address in the District, and attend events together in the District.



      We conclude that, given Mr. Kelly’s extensive contacts with the District, he

would have “reasonably anticipate[d] being haled into court” in the District,
                                         7

Family Fed’n for World Peace, 129 A.3d at 242, with respect to a claim that those

same contacts gave rise to a common-law marriage in the District. Cf., e.g., In re

Estate of Rodriguez, 160 P.3d 679, 684 (Ariz. Ct. App. 2007) (trial court had

personal jurisdiction over non-resident husband where parties married in state and

validity of marriage was central issue); In re Marriage of Adams, 21 P.3d 171,

173-76 (Or. Ct. App. 2001) (in divorce and custody action, trial court had personal

jurisdiction over non-resident husband who had “prolonged, continuous[,] and

frequent contacts with Oregon”); Jessie v. Jessie, 920 S.W.2d 874, 876 (Ark. Ct.

App. 1996) (affirming personal jurisdiction over non-resident husband in divorce

action where parties married in state; husband owned property in state, had

checking account in state, and registered car in state; and husband regularly stayed

with wife in state).



      We also conclude that the exercise of personal jurisdiction in this case would

not offend “traditional notions of fair play and substantial justice.” Daley, 26 A.3d

at 727 (internal quotation marks omitted). “In large part, the concept of fair play

and substantial justice is informed by the connection between the forum and the

underlying dispute -- in other words, the forum State’s interest in adjudicating the

dispute.” Ahmad Hamad Al Gosaibi & Bros. Co. v. Standard Chartered Bank, 98
A.3d 998, 1005 (D.C. 2014) (internal quotation marks omitted). Here, there is a
                                          8

clear connection between the contacts giving rise to jurisdiction in the

District -- many   of   which   concern    Mr.   Kelly’s   relationship   with    Mr.

Spellman -- and the question whether Mr. Spellman and Mr. Kelly entered into a

common-law marriage in the District. Cf. In re Marriage of Adams, 21 P.3d at 178

(where non-resident husband had extensive contacts with Oregon, exercise of

personal jurisdiction over non-resident husband in divorce and custody action

“comported with recognized notions of fair play and substantial justice”). Indeed,

it seems both fair and just that the question whether a marriage arose in and under

the laws of the District, based on the parties’ course of conduct while living

together in the District, should be adjudicated in the District. Cf. generally, e.g.,

Bansda v. Wheeler, 995 A.2d 189, 198 (D.C. 2010) (“The validity of a marriage is

to be determined by the law of the jurisdiction where the marriage occurred.”).



      Mr. Boland argues, however, that exercising personal jurisdiction over him

with respect to this action would be inconsistent with the Constitution.

Specifically, Mr. Boland contends that Mr. Kelly could not reasonably have

anticipated being haled into court in the District over a claim that Mr. Kelly’s

contacts with the District gave rise to a common-law marriage, because same-sex

marriage was not statutorily recognized in the District until 2010, by which time

Mr. Kelly lived and was domiciled in Delaware. See D.C. Code § 46-401 (2012
                                           9

Repl.). Even assuming that Mr. Kelly was domiciled in Delaware in 2010, the

District nevertheless can constitutionally exercise personal jurisdiction over Mr.

Kelly in this case. Mr. Spellman claims that, as a result of Mr. Kelly’s substantial

and extended conduct in the District, a common-law marriage arose in the District.

Mr. Spellman further claims that that common-law marriage should now be

recognized as having existed since 1998. The merits of that claim are distinct from

the conclusion we reach today: that the Constitution would permit the Superior

Court to exercise personal jurisdiction over Mr. Kelly because Mr. Kelly had

minimum contacts with the District that sufficiently relate to the underlying

dispute.



      Accordingly, we conclude that the Superior Court had personal jurisdiction

over Mr. Boland under D.C. Code § 13-423 (a)(7)(E). We therefore do not reach

Mr. Spellman’s alternate asserted bases for personal jurisdiction. See D.C. Code

§§ 13-422 (personal jurisdiction exists when defendant is domiciled in the

District), -423 (a)(1), (2), (5), (7)(A)-(C) (2012 Repl.).
                                        10

                                       III.



      For the foregoing reasons, the judgment of the Superior Court is reversed

and the case is remanded for further proceedings.


                                              So ordered.